Exhibit 10.27

 

SUBLEASE AGREEMENT

 

This Sublease dated as of May 9, 2003 is made between the Sublandlord and
Subtenant listed in Article I below.

 

ARTICLE I:

 

Defined Terms; Background

 

1.1 Each reference in this Sublease to the capitalized terms set forth below
shall have the meanings given to them in this Article I.

 

Sublandlord:

   Nortel Networks Inc., a Delaware corporation

Sublandlord’s Address

for Payment of Rent:

  

Nortel Networks

2370 Performance Drive

M.S. 087/05/A30

Richardson, TX 75082-4333

Attn: Real Estate Dept.

Sublandlord’s Notice Address:

  

Nortel Networks

2370 Performance Drive

M.S. 087/05/A30

Richardson, TX 75082

Attn: Real Estate Dept.

 

With a copy to:

 

Nortel Networks Limited

8200 Dixie Road, Suite 100

Brampton, ON L6T 5P6

Attn: Law Department—Real Estate

Subtenant:

   Agile Software Corporation, a corporation incorporated under the laws of
Delaware

Subtenant’s Notice Address:

  

Prior to the Sublease Commencement Date:

 

Agile Software Corporation

1 Almaden Boulevard

San Jose, CA 95110-2253

Attn: Corporate Counsel

 

With a copy to:

 

Agile Software Corporation

1 Almaden Boulevard

San Jose, CA 95113-2253

Attn: Facilities



--------------------------------------------------------------------------------

    

After the later of the Sublease Commencement Date and September 1, 2003:

 

Agile Software Corporation

6373 San Ignacio Avenue

San Jose, CA 95119-1200

Attn: Corporate Counsel

 

With a copy to:

 

Agile Software Corporation

6373 San Ignacio Avenue

San Jose, CA 95119-1200

Attn: Facilities

Master Lease:

   Lease Agreement between Master Landlord and Alteon Web Systems dated July 30,
2000, assigned by Alteon Web Systems to the Sublandlord pursuant to an
Assignment, Assumption and Amendment to Lease effective as of May 25, 2001, a
copy of which is attached hereto as Exhibit A.

Master Landlord:

   Sobrato Land Holdings, a California Limited Partnership

Building:

   6373 San Ignacio Ave., San Jose, CA

Master Leased Premises:

   The entire premises located in the Building, consisting of approximately
82,144 rentable square feet

Subleased Premises:

   The entirety of the Master Leased Premises as described in the Master Lease

Sublease Commencement Date:

   Upon completion of each of the following: (i) execution of this Sublease,
(ii) execution of a non-disturbance agreement from the Master Landlord to this
Sublease, (iii) execution of Master Landlord’s consent to this Sublease, and,
(iv) the issuance of a temporary or permanent certificate of occupancy from the
City of San Jose, for the Initial Subtenant Improvements (as defined in Section
2.22) provided that in no event shall the Sublease Commencement Date be later
than the date which is six months after the later of (i), (ii) and (iii).

 

2



--------------------------------------------------------------------------------

Sublease Term:

   Commencing on the Sublease Commencement Date and ending on July 31, 2011.
Base Monthly Rent:   

YEAR

--------------------------------------------------------------------------------

   Monthly Base
Rental Rate (*)


--------------------------------------------------------------------------------

   Year 1    $0.74    Year 2    $0.77    Year 3    $0.89    Year 4    $0.92   
Year 5    $0.95    Year 6    $0.98    Year 7    $1.01    Year 8    $1.04   
Year 9 (partial)    $1.04     

--------------------------------------------------------------------------------

(*)    Base Monthly Rent for each month is the applicable Monthly Base Rental
Rate multiplied by the rentable area of the Subleased Premises in square feet.

Pro Rata Share:

   A ratio of 1.00, which is equal to a fraction, the numerator of which is the
area of the Subleased Premises and the denominator of which is the area of
Master Leased Premises.

Permitted Uses:

   As permitted under applicable zoning laws only for the following purposes:
office, research and development, marketing, light manufacturing, production,
distribution, storage and other incidental uses.

Excluded Sections of the Master Lease:

   Sections or part Sections: 2.A.v., last sentence; 2.C., in first sentence
from and including the word “provided” to the end of the sentence; 4.A.;
4.B.;4.C; 5 (save for any definitions that have general application in the
Master Lease); 6.A.; 9.B, the first (un-numbered) paragraph of 13; the first
four sentences of 14.A; the second sentence of 14.B; 14. C; 17 (which shall not
apply as between the Sublandlord and Subtenant, but shall apply to the extent
that, pursuant to section 2.8 of this Sublease, any assignment or sublet by the
Subtenant is subject to the Master Landlord’s consent and the provisions of the
Master Lease); 18; 19.C.; 19.J; and 20.

 

3



--------------------------------------------------------------------------------

Fixturing Period

  

Commencing three (3) days following full execution of the Sublease Agreement and
receipt of Master Landlord’s consent and continuing until the Sublease
Commencement Date.

 

1.2 Sublandlord is the tenant under the Master Lease. Sublandlord and Subtenant
wish to enter into a sublease of the Subleased Premises on the terms and
conditions set forth herein.

 

ARTICLE II:

 

Agreements

 

2.1 Subleased Premises. Sublandlord hereby subleases to Subtenant and Subtenant
hereby leases from Sublandlord, on the terms and conditions set forth in this
Sublease, the Subleased Premises. Sublandlord shall deliver the Subleased
Premises to Subtenant on the Sublease Commencement Date in broom clean condition
but otherwise in such “AS IS” condition as exists as of the date of this
Sublease, free of all occupants other than Subtenant. Subtenant acknowledges
that Sublandlord has made no representations or warranties concerning the
Subleased Premises or the Building or their fitness for Subtenant’s purposes,
except as expressly set forth in this Sublease. The taking of possession of the
Subleased Premises shall be deemed Subtenant’s acknowledgement that the same
have been delivered in the condition required hereunder.

 

2.2 Sublease Term. This Sublease shall commence on the Sublease Commencement
Date and continue for the Sublease Term unless terminated prior to such date
pursuant to the terms hereof or pursuant to law. Notwithstanding the foregoing,
the Subtenant may access and occupy the Subleased Premises during the Fixturing
Period for the purpose of carrying out the Initial Subtenant Improvements and
commencing business operations. Promptly following the Sublease Commencement
Date and within ten (10) days upon request of Sublandlord or Subtenant, the
parties shall jointly execute a written declaration specifying the actual
Commencement Date.

 

4



--------------------------------------------------------------------------------

2.3 Rent.

 

(a) Subtenant shall pay to Sublandlord the Base Monthly Rent (pro rated in the
case of any partial calendar month at the beginning or end of the Sublease Term,
based upon the actual number of days in the month), without deduction, offset,
notice, or demand, at Sublandlord’s Address for Payment of Rent, or at such
other place as Sublandlord shall designate from time to time by thirty (30) days
written notice to Subtenant. Base Monthly Rent shall be paid for each calendar
month occurring during the Sublease Term in advance on or before the first day
of the calendar month to which such Base Monthly Rent is attributable. The
Subtenant shall pay Base Monthly Rent for the first month of the Sublease Term
to Sublandlord upon execution of this Sublease and receipt of Master Landlord’s
written consent by Sublandlord and Subtenant.

 

(b) All charges, costs, expenses and sums required to be paid or borne by
Subtenant under this Sublease in addition to Base Monthly Rent shall be deemed
“Additional Rent”, and Base Monthly Rent and Additional Rent shall hereinafter
collectively be referred to as “Rent”. Subtenant’s covenant to pay Rent shall be
independent of every other covenant in this Sublease.

 

(c) If Subtenant fails to pay any installment of Rent within ten (10) days after
the same is due, Subtenant shall pay to Sublandlord a late charge equal to five
percent (5%) of such installment to cover Sublandlord’s administrative costs and
other expenses. In addition any installment of rent that is not paid when due
shall bear interest from the date due until paid at the prime loan rate of
interest currently published by Bank of America plus two percent (2%).

 

2.4 Additional Rent. In addition to Base Monthly Rent, Subtenant shall pay to
Sublandlord the Pro Rata Share of all Operating Expenses (described as “Tenant’s
Allocable Share of Reimbursable Operating Costs” in the Master Lease, as well as
all insurance costs and taxes pursuant to Sections 9 and 10 (respectively) of
the Master Lease), and all other additional rent and other charges, however
described, payable under the Master Lease by Sublandlord, applicable to the
Sublease Term as tenant under the Master Lease, with respect to the Subleased
Premises or Subtenant’s use and occupancy thereof during the Fixturing Period
and the Sublease Term (“Additional Rent”). Subtenant shall pay such amount
within thirty (30) days of receipt of an invoice therefor from Sublandlord.
Sublandlord shall provide Subtenant with copies of Master Landlord’s statements
as to Additional Rent. With respect to any portion of the Sublease Term not
ending on the last day of a calendar year or fiscal year, the amount of the
Additional Rent payable by Subtenant shall be pro rated based on a 365 days
year. Upon written request of Sublandlord, Subtenant shall make monthly payments
equal to one twelfth of Master Landlord’s estimate of the Additional Rent which
will be payable for the current year. Such payments shall be made monthly in
advance together with the payments of the Base Monthly Rent due hereunder. Any
surplus shall be promptly refunded to Subtenant and any deficiency shall be
promptly paid by Subtenant to Sublandlord once actual Additional Rent for the
applicable period are finally determined.

 

5



--------------------------------------------------------------------------------

2.5 Insurance/Waiver Of Claims/Subrogation.

 

(a) During the Sublease Term, Subtenant shall maintain insurance of such types,
in such policies, with such endorsements and coverages, in such amounts as are
set forth in the Master Lease. All insurance policies shall name Master
Landlord, Master Landlord’s managing agent, Sublandlord and Sublandlord’s
managing agent as additional insureds and shall provide that such policies may
not be modified or cancelled without 30 days prior written notice to Master
Landlord and Sublandlord. Subtenant shall promptly pay all insurance premiums
and shall provide Sublandlord with policies or certificates which are acceptable
to Sublandlord and Master Landlord evidencing such insurance upon Subtenant’s
execution of this Sublease.

 

(b) In the event Subtenant sustains a loss by reason of fire or other casualty
which is covered by its property insurance policy (or would have been covered
had Subtenant carried the insurance required hereunder), and regardless of
whether such fire or other casualty is caused in whole or in part by the acts or
omissions of Sublandlord or Master Landlord or their agents, servants, employees
or invitees, then Subtenant agrees to look first to the coverage provided by its
insurance proceeds, and Subtenant shall have no right of action against
Sublandlord, Master Landlord, or their agents, servants, employees or invitees,
and no third party shall have any right by way of assignment, subrogation or
otherwise against the party causing such loss; provided, however the foregoing
release of claims shall only apply to the extent of insurance proceeds actually
collected by such party (unless such party failed to maintain the coverage
required hereunder in which event it shall be deemed to have recovered the
entire policy amount required hereunder). In the event Sublandlord sustains a
loss by reason of fire or other casualty which is covered by its property
insurance policy and regardless of whether such fire or other casualty is caused
in whole or in part by the acts or omissions of Subtenant or its agents,
servants, employees or invitees, then Sublandlord agrees to look first to the
coverage provided by its insurance proceeds, and it shall have no right of
actions against Subtenant or its agents, servants, employees or invitees, and no
third party shall have any right by way of assignment, subrogation or otherwise
against Subtenant; provided, however the foregoing release of claims shall only
apply to the extent of insurance proceeds actually collected by Sublandlord
(unless Sublandlord failed to maintain the coverage required hereunder, if any,
in which event it shall be deemed to have recovered the entire policy amount
required). The parties hereto agree that each of its policies of property
insurance shall include a waiver of subrogation or other provision allowing it
to effectuate the provisions of this provision.

 

2.6 Indemnity. Except to the extent caused by the active negligence or willful
misconduct of Sublandlord or a breach of the Master Lease by Sublandlord (except
to the extent such breach is due to the failure of Subtenant to perform its
obligations under the Sublease), Subtenant shall indemnify and hold harmless
Sublandlord and Sublandlord Related Parties from liability, losses, damage,
claims, suits or actions, judgments and expenses (including reasonable
attorney’s fees) which may arise or grow out of injury to or death of any person
or damage to any tangible property caused by the negligence or willful
misconduct of or a breach of this Sublease by Subtenant, its agents, employees,
or contractors. In case Sublandlord shall without fault on its part be made a
party to any litigation commenced by or against Sublandlord for which it is to
be indemnified hereunder, then the Subtenant shall protect and hold harmless and
pay all costs, penalties, charges, damages, expenses, and reasonable attorney’s
fees incurred or paid by Sublandlord. Sublandlord Related Party” shall mean
Sublandlord, Sublandlord’s affiliates, and the members, principals,
beneficiaries, partners, trustees, shareholders, directors, officers, employees,
mortgagees, investment managers, attorneys, and agents of Sublandlord and
Sublandlord’s affiliates.

 

6



--------------------------------------------------------------------------------

2.7 Security Deposit.

 

(a) Concurrent with payment of the first installment of Base Monthly Rent, the
Subtenant shall provide to the Sublandlord a deposit (referred to in this
section as the “Deposit”) in the amount of $202,874.24. The Deposit shall be
held by Sublandlord as security for the faithful performance by Subtenant of all
the terms, covenants, and conditions of this Sublease to be kept and performed
by Subtenant during the Sublease Term. If Subtenant defaults with respect to any
provisions of this Sublease, Sublandlord may draw upon the Deposit for payment
of any Base Monthly Rent or any other sum in default, or for the payment of any
amount that Sublandlord may spend or may become obligated to spend by reason of
Subtenant’s default; or to compensate Sublandlord for any other loss, cost or
damage that Sublandlord may suffer by reason of Subtenant’s default. The use,
application or retention of the Deposit, or any portion thereof, by Sublandlord
shall not prevent Sublandlord from exercising any other right or remedy provided
by this Sublease or by law, it being intended that Sublandlord shall not first
be required to proceed against the Deposit and shall not operate as a limitation
on any recovery to which Sublandlord may otherwise be entitled. If any portion
of the Deposit is drawn upon, Subtenant shall, within five (5) days after
written demand therefor, reinstate the Deposit to the amount required under this
Lease. If Subtenant is not in default hereunder, Sublandlord shall return the
deposit, if any remains after Sublandlord’s draws pursuant to this Section, to
Subtenant within thirty (30) days after the Sublease terminates. Sublandlord
shall not be required to keep this deposit separate from its general funds, and
Subtenant is not entitled to interest on the Deposit.

 

(b) The Sublandlord agrees to apply $64,893.76 of the Deposit toward Rent first
falling due in the thirteenth month of the Sublease Term, and $74,751.04 of the
Deposit toward Rent first falling due in the twenty-fifth month of the Sublease
Term. After such application of the Deposit in the twenty-fifth month, the
remaining $62,429.44 of the Deposit shall be held until the end of the Sublease
Term. If Subtenant shall fully and faithfully perform every provision of this
Sublease to be performed by it, the L-C Deposit and/or the L-C (as hereinafter
defined), or any balance thereof, shall be returned to Subtenant within sixty
(60) days following the later of the expiration of the Sublease Term or the
vacating after termination of the Sublease Premises by Subtenant.

 

(c) At any time, at its option, the Subtenant may replace the Deposit with a
letter of credit in the same amount as the required amount of Deposit. If the
Subtenant so elects, the following provisions shall apply:

 

(i) The letter of credit shall be an unconditional, irrevocable standby letter
of credit (the “L-C”) and shall be issued by Comerica Bank or another bank which
is acceptable to Sublandlord, and which L-C may be presented for payment in a
location acceptable to Sublandlord. The L-C shall be in form and content as
attached hereto as Exhibit B for a term of not less than one year. Subtenant
shall pay all expenses, points and/or fees incurred by Subtenant in obtaining
the L-C.

 

7



--------------------------------------------------------------------------------

(ii) The L-C shall be held by Sublandlord as security for the faithful
performance by Subtenant of all the terms, covenants, and conditions of this
Sublease to be kept and performed by Subtenant during the Sublease Term. If
Subtenant defaults with respect to any provisions of this Sublease, including,
but not limited to, the provisions relating to the payment of Rent, or if
Subtenant fails to renew the L-C at least thirty (30) days before its
expiration, Sublandlord may, but shall not be required to, draw upon all or any
portion of the L-C for payment of any Rent or any other sum in default, or for
the payment of any amount that Sublandlord may spend or may become obligated to
spend by reason of Subtenant’s default; or to compensate Sublandlord for any
other loss, cost or damage that Sublandlord may suffer by reason of Subtenant’s
default. The use, application or retention of the L-C, or any portion thereof,
by Sublandlord shall not prevent Sublandlord from exercising any other right or
remedy provided by this Sublease or by law, it being intended that Sublandlord
shall not first be required to proceed against the L-C and shall not operate as
a limitation on any recovery to which Sublandlord may otherwise be entitled. Any
amount of the L-C which is drawn upon by Sublandlord, but is not used or applied
by Sublandlord, shall be held by Sublandlord and deemed a Deposit (the “L-C
Deposit”). If any portion of the L-C is drawn upon, Subtenant shall, within five
(5) days after written demand therefor, either (i) deposit cash with Sublandlord
(which cash shall be applied by Sublandlord to the L-C Deposit) in an amount
sufficient to cause the sum of the L-C Deposit and the amount of the remaining
L-C to be equivalent to the amount of the L-C required under this Lease or (ii)
reinstate the L-C to the amount then required under this Lease, and if any
portion of the L-C Deposit is used or applied, Subtenant shall, within two (2)
days after written demand therefor, deposit cash with Sublandlord (which cash
shall be applied by Sublandlord to the L-C Deposit) in an amount sufficient to
restore the L-C Deposit to the amount required under this Lease, and Subtenant’s
failure to do so shall be a default under this Sublease. If Subtenant shall
fully and faithfully perform every provision of this Sublease to be performed by
it, the L-C Deposit and/or the L-C, or any balance thereof, shall be returned to
Subtenant within sixty (60) days following the later of the expiration of the
Sublease Term or the vacating after termination of the Sublease Premises by
Subtenant.

 

2.8 Use Of Premises. Subtenant shall use and occupy the Subleased Premises only
for the Permitted Uses, and only to the extent permitted by the Master Lease and
all laws governing or affecting Subtenant’s use of the Subleased Premises.

 

2.9 Assignment And Subletting.

 

(a) The Subtenant shall not assign this Sublease or otherwise sublet or part
with or share possession of all or any part of the Subleased Premises or
transfer its interest in this Sublease without securing the written consent of
the Sublandlord, which consent shall not be unreasonably withheld, conditioned
or delayed, provided that the consent of the Sublandlord is subject to the
consent of the Master Landlord as set out in the Master Lease. Sublandlord’s
failure to respond within twenty (20) days shall be deemed consent to any
subletting or assignment.

 

8



--------------------------------------------------------------------------------

(b) The following transactions shall be deemed a transaction requiring the prior
written consent contemplated by subsection (a) of this section: (i) any
assignment, mortgage, pledge, hypothecation or other transfer of this Sublease;
(ii) any sublease, concessions, license or occupancy agreement with respect to
all or any portion of the Subleased Premises (except concessions, licenses or
occupancy of providers of photo copy service, mail service or food service to
Subtenant within the Subleased Premises, but only to the extent that the same
does not violate the terms of the Master Lease); (iii) if Subtenant or any of
its successors or assigns is a corporation, any sale, pledge or other transfer
of all or a majority of the capital stock of Subtenant or any such successor or
assign, any merger, consolidation or reorganization of or into Subtenant or any
such successor or assign, and any sale of all or substantially all of the assets
of Subtenant or such successor or assign; provided however, that clause 2.9
(b)(iii) shall not apply to Subtenant, its successors or assigns if such stock
is publicly traded on a recognized security exchange or over the counter market.

 

(c) Notwithstanding the foregoing, so long as Subtenant otherwise complies with
the provisions of this Section 2.9, Subtenant may enter into any of the
following transfers (a “Permitted Transfer”) without Sublandlord’s prior
consent. Subtenant may sublease all or part of the Subleased Premises or assign
its interest in this Sublease to (i) any corporation which controls, is
controlled by, or is under common control with the original Subtenant to this
Sublease by means of an ownership interest of more than 50%; (ii) a corporation
which results from a merger, consolidation or other reorganization, so long as
the surviving corporation has a net worth at the time of such assignment that is
equal to or greater than the net worth of Subtenant immediately prior to such
transaction; and (iii) a corporation which purchases or otherwise acquires all
or substantially all of the assets of Subtenant so long as such acquiring
corporation has a net worth at the time of such assignment that is equal to or
greater than the net worth of Subtenant immediately prior to such transaction.

 

(d) Any attempt by Subtenant to assign, sublet or transfer its rights in the
Subleased Premises without the prior written consent (or deemed consent in the
case of Sublandlord) of both Sublandlord and Master Landlord shall be void, and
at Sublandlord’s options, any breach of this Section shall constitute a default
by Subtenant entitling Sublandlord to exercise all rights and remedies permitted
hereunder without need for any notice and cure period. No permitted assignment,
transfer, encumbrance or subletting shall relieve Subtenant from Subtenant’s
obligations and agreements hereunder and Subtenant shall continue to be liable
as a principal and not as a guarantor or surety to the same extent as though no
assignment, transfer, encumbrance or subletting had been made.

 

(e) Notwithstanding any assignment of this Sublease or any sublet of all or a
portion of the Subleased Premises by the Subtenant, the Subtenant shall remain
liable for all obligations under this Sublease.

 

9



--------------------------------------------------------------------------------

(f) If, for any assignment or sublet (a “Transfer”), the minimum or the base
monthly rent and additional rent to be paid by the transferee under such
Transfer triggers the provisions of Section 17B. of the Master Lease, Subtenant
shall tender any amounts due directly to Master Landlord as required by Section
17 of the Master Lease. Sublandlord shall not be entitled to any amounts due
from Subtenant pursuant to Section 17B of the Master Lease, except as pursuant
to Section 2.13 (c) hereunder, Sublandlord may seek reimbursement of such
amounts, in the event that Subtenant fails to tender any amounts due to Master
Landlord as and when due.

 

(g) This Sublease shall be subject to the rights of the Master Landlord to
recapture the Subleased Premises as set forth in Article 17 of the Master Lease.

 

2.10 Provision Of Services. No services are currently included in Base Monthly
Rent or Additional Rent except for any provided by Master Landlord to
Sublandlord under the Master Lease. If Sublandlord furnishes the Subleased
Premises or Subtenant with any additional services upon request of Subtenant,
Sublandlord shall charge Subtenant a reasonable charge therefor, and Subtenant
shall pay the additional charge within thirty (30) days of billing by
Sublandlord.

 

2.11 Condition Of Premises; Trade Fixtures. Subtenant shall have the right to
furnish and install any trade fixtures, including equipment, furniture and other
items of moveable property that are necessary for the conduct of its business;
provided, however, that at the termination of this Sublease, Subtenant shall
remove such trade fixtures and restore the Subleased Premises at Subtenant’s
sole cost to the state and condition in which they existed on the Commencement
Date, ordinary wear and tear excepted. If Subtenant fails to comply with the
provisions of this paragraph, Sublandlord may make such repairs or restoration,
and the reasonable cost thereof shall be additional Rent payable by Subtenant on
demand. All trade fixtures shall be and remain the property of Subtenant,
provided that any such trade fixtures remaining on the Subleased Premises after
the expiration or termination of the Sublease Term shall be deemed abandoned by
Subtenant and shall, at Sublandlord’s option, become the property of Sublandlord
without payment therefor.

 

2.12 Alterations And Improvements.

 

(a) Sublandlord shall have no obligation to make any alterations or improvements
to the Subleased Premises for Subtenant’s use or occupancy thereof. Except as
otherwise provided in this Sublease, Subtenant shall not make any alterations,
additions, improvements or installations (collectively, “Subtenant
Improvements”) in the Subleased Premises without in each instance obtaining the
prior written consent of both Master Landlord and Sublandlord. Sublandlord shall
not unreasonably withhold delay or condition its consent and shall grant
withhold or condition its consent promptly, but in no event later than within
five days of its receipt of Master Landlord’s approval. If Master Landlord
consents in writing to any Subtenant Improvements, and, if, in accordance with
the Master Lease, such Subtenant Improvements are not required to be removed,
then provided that Subtenant provides written notice to Sublandlord within
fifteen (15) days of

 

10



--------------------------------------------------------------------------------

the commencement of such Subtenant Improvements along with Master Landlord’s
written consent thereto, then Sublandlord’s consent shall be deemed to have been
granted. If Subtenant performs Subtenant Improvements without obtaining the
prior written consent of both Master Landlord and Sublandlord in violation of
this Sublease or the Master Lease, Sublandlord (or Master Landlord) may remove
the Subtenant Improvements, restore the Subleased Premises and repair any damage
arising from such removal or restoration, and Subtenant shall be liable for all
costs and expenses incurred in the performance of such removal, repairs or
restoration. If Sublandlord and Master Landlord consent to any Subtenant
Improvements, Subtenant shall perform and complete Subtenant Improvements at its
expense, in compliance with applicable laws and the Master Lease, and, upon
expiration of the Sublease Term or prior termination of this Sublease, the
Subtenant Improvements shall be the property of, Sublandlord or Master Landlord
as the case may be, as provided in the Master Lease.

 

(b) Subtenant shall be entitled without Master Landlord or Sublandlord’s
consent, to make Subtenant Improvements which do not affect the structure of the
Building or which do not cost more than Twenty-Five Thousand Dollars
($25,000.00) per Subtenant Improvement nor an aggregate of Fifty Thousand
Dollars ($50,000.00) in any twelve (12) month period; provided that Subtenant
shall be required to comply with the other provisions of Section 7 of the Master
Lease.

 

(c) Subject to the terms of the Sublease and of the Master Lease, Subtenant
shall remove the Subtenant Improvements prior to the end of the Sublease Term
and shall restore the Subleased Premises to their condition as of the Sublease
Commencement Date. If Master Landlord requires such removal and restoration and
Subtenant fails to comply with such requirement, Sublandlord may undertake such
removal and restoration and Subtenant shall be liable to Sublandlord for all
costs and expenses incurred by the Sublandlord in connection therewith.

 

2.13 Subordination To Master Lease.

 

(a) Subject to the terms of the non-disturbance agreement executed by Master
Landlord, this Sublease shall at all times be subject and subordinate to the
terms and provisions of the Master Lease. To the extent that the terms and
conditions of this Sublease are inconsistent with the provisions of the Master
Lease incorporated herein, the terms of this Sublease shall control. Except for
the Excluded Sections of the Master Lease and except as otherwise set forth in
this Sublease, all of the terms and conditions contained in the Master Lease are
hereby incorporated herein by this reference as terms and conditions of this
Sublease, except that references in the Master Lease to the terms listed in
Column A of the following table shall be deemed to be references to the terms
set forth in this Sublease listed in the same row in Column B:

 

11



--------------------------------------------------------------------------------

Column A

--------------------------------------------------------------------------------

  

Column B

--------------------------------------------------------------------------------

Lease

  

Sublease

Landlord

  

Sublandlord

Tenant

  

Subtenant

Lease Term

  

Sublease Term

Base Monthly Rent

   Base Monthly Rent (which amount
shall be annualized where the
context so admits)

Premises

  

Subleased Premises

Commencement Date

  

Sublease Commencement Date

 

(b) Sublandlord agrees that it shall not exercise its rights under Section 19K
of the Master Lease except to the extent required by Master Landlord’s exercise
of its rights under Section 19K of the Master Lease. Sublandlord further agrees
that it will not exercise its right to terminate the Master Lease pursuant to
Sections 15 and 16 thereof without consent of Subtenant, except in the case of
Subtenant’s default beyond any applicable cure period, in which case Subtenant
consent shall not be required.

 

(c) Subtenant shall not cause a default under the Master Lease or permit its
employees, agents, contractors or invitees to cause a default under the Master
Lease.

 

(d) Subtenant shall not be deemed to have assumed any obligations under this
Sublease accruing prior to the date of this Sublease.

 

(e) If the Master Lease terminates for any reason, this Sublease shall terminate
and Sublandlord and Subtenant shall retain their respective remedies under this
Sublease and in applicable law or equity.

 

(f) Notwithstanding any other provision of this Sublease, Sublandlord, as
sublandlord under this Sublease, shall have the benefit of all rights, waivers,
remedies and limitations of liability enjoyed by Master Landlord, as the
landlord under the Master Lease, but (i) Sublandlord shall have no obligation
under this Sublease to perform the obligations of Master Landlord, as landlord
under the Master Lease, including without limitation any obligation to provide
services or maintain insurance; (ii) Sublandlord shall not be bound by any
representations or warranties of the Master Landlord under the Master Lease;
(iii) in any instance where the consent of Master Landlord is required under the
terms of the Master Lease, the consent of Sublandlord and Master Landlord shall
be required; and (iv) Sublandlord shall not be liable to Subtenant for any
failure or delay in Master Landlord’s performance of its obligations, as
landlord under the Master Lease.

 

12



--------------------------------------------------------------------------------

(g) Sublandlord’s obligation for any failure or delay in Master Landlord’s
performance of its obligations, as landlord under the Master Lease shall be to,
upon request of Subtenant and at Subtenant’s expense, use reasonable efforts to
cause Master Landlord to perform its obligations under the Master Lease. If
Subtenant requests that Sublandlord institute legal action against the Master
Landlord, Sublandlord shall reasonably consider such request and act upon its
decision in a timely fashion. If Subtenant requests that Sublandlord institute
legal action against the Master Landlord, then Subtenant shall be responsible
for all costs incurred by Sublandlord in instituting and pursuing such legal
action.

 

(h) Notwithstanding any contrary provision of this Sublease, (i) in any
instances where Master Landlord, as landlord under the Master Lease, has a
certain period of time in which to notify Sublandlord, as tenant under the
Master Lease, whether Master Landlord will or will not take any particular
action, Sublandlord, as landlord under this Sublease, shall have an additional
ten (10) day period after receiving such notice in which to notify Subtenant,
(ii) in any instance where Sublandlord, as tenant under the Master Lease, has a
certain period of time in which to notify Master Landlord as landlord under the
Master Lease, whether Sublandlord will or will not take any particular action,
Subtenant, as tenant under this Sublease, must notify Sublandlord, as landlord
under this Sublease, at least five (5) business days before the end of such
period, but in no event shall Subtenant have a period of less than five (5) days
in which so to notify Sublandlord unless the relevant period under the Master
Lease is five days or less, in which case the period under this Sublease shall
be two (2) days less than the period provided to Sublandlord under the Master
Lease. In no event shall Master Landlord or Sublandlord be liable for any
consequential damages suffered by Subtenant in connection with any breach of
this Sublease or otherwise.

 

(i) Sublandlord shall not voluntarily terminate the Master Lease nor amend or
otherwise modify the Master Lease in such a manner that would materially and
adversely affect the rights of Subtenant under this Sublease.

 

2.14 Subtenant Default. The occurrence of any of the following shall constitute
a material default and breach (“Default”) of this Sublease by Subtenant: (i)
Subtenant’s failure to pay the Base Monthly Rent including Additional Rent or
any other payment due under this Sublease by the date such amount is due and
such failure continues for five (5) days after written notice from Sublandlord,
(ii) the abandonment of the Subleased Premises by Subtenant; (iii) Subtenant’s
failure to observe and perform any other required provision of this Sublease,
where such failure continues for twenty (20) days after written notice from
Sublandlord; (iv) Subtenant’s making of any general assignment for the benefit
of creditors; (v) the filing by or against Subtenant of a petition to have
Subtenant adjudged a bankrupt or of a petition for reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Subtenant, the same is dismissed after the filing); (vi) the appointment
of a trustee or receiver to take possession of substantially all of Subtenant’s
assets located at the Subleased Premises or of Subtenant’s interest in this
Sublease, where possession is not restored to Subtenant within sixty (60) days;
or (vii) the attachment, execution or other judicial seizure of substantially
all of Subtenant’s assets located at the Subleased Premises or of Subtenant’s
interest in this Sublease, where such seizure is not discharged within sixty
(60) days.

 

13



--------------------------------------------------------------------------------

Upon the default by Subtenant in the full and timely payment and performance of
its obligations under the Sublease, Sublandlord may exercise any and all rights
and remedies granted to Master Landlord by the Master Lease with respect to
default by the Tenant or Lessee under the Master Lease. In the event that
Subtenant breaches any of the terms, conditions or covenants of this Sublease or
of the Master Lease and fails to remedy such breach within twenty (20) days
after written notice Sublandlord shall have the right, but not the obligation,
to cure such breach and charge Subtenant for the costs incurred thereby, which
costs Subtenant shall pay to Sublandlord upon demand.

 

2.15 Signage. Subject to the approval of Master Landlord and the approval of the
City of San Jose, Subtenant may install, at Subtenant’s sole cost and expense, a
sign of Subtenant’s name and standard logo on the Building and additional
signage on the Project visible from Highway 85, in compliance with all
applicable laws and codes. In the event that Master Landlord does not consent to
the Project signage referenced in the preceding sentence, Sublandlord shall use
reasonable efforts to obtain Master Landlord’s consent for Subtenant, at its
sole cost and expense, to install signage on the building at 6375 San Ignacio
Avenue within the Project. In the event that Master Landlord consents to the
6375 San Ignacio Avenue signage, Subtenant shall remove the same within fifteen
(15) days upon request of Master Landlord. In the event that Sublandlord
requires the signage for any occupant of the 6375 San Ignacio Building, then
Subtenant shall remove its signage within thirty (30) days upon request of
Sublandlord. Subtenant shall not place any other sign in or on the Building or
the Subleased Premises without the prior written consent of Master Landlord,
which consent may be withheld or conditioned in sole and absolute discretion of
the Master Landlord.

 

2.16 Parking. Subject to the terms and conditions of the Master Lease,
Sublandlord shall provide Subtenant with the right to use 280 parking spaces
which represents all of the parking provided to it under the Master Lease on a
non-exclusive basis as provided under the Master Lease.

 

2.17 Miscellaneous.

 

(a) Notices. All notices and demands under this Sublease shall be in writing and
shall be effective (except for notices to Master Landlord, which shall be given
in accordance with the provisions of the Master Lease) upon the earlier of (i)
receipt at the Sublandlord’s Notice Addresses or the Subtenant’s Notice
Addresses, or the notice address of the Master Landlord set forth in the Master
Lease, as the case may be, by the party being served, or (ii) upon delivery
being refused. All such notices or demands shall be sent by United States
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service that provides tracking and proof of
delivery. Either party may change its address for notices and demands under this
Sublease by ten (10) days’ notice to the other party.

 

14



--------------------------------------------------------------------------------

(b) Choice Of Law. This Sublease shall be governed by the laws of California.

 

(c) Entire Agreement. This Sublease, together with any exhibits and attachments
hereto and the Master Lease, constitutes the entire agreement between
Sublandlord and Subtenant relative to the Sublease Premises, and this Sublease
and the exhibits and attachments may be altered, amended or revoked only by an
instrument in writing signed by both Sublandlord and Subtenant. Sublandlord and
Subtenant agree hereby that all prior or contemporaneous oral discussions,
letters or written documents between and among themselves and their agents and
representatives relative to the subleasing of the Subleased Premises are merged
in or revoked by this Sublease.

 

(d) Successors And Assigns. This Sublease shall inure to the benefit of and be
binding upon the respective heirs, administrators, executors, successors and
assigns of the parties hereto; provided, however, that this provision shall not
be construed to allow an assignment or subletting which is otherwise
specifically prohibited hereby.

 

(e) Section And Paragraph Headings. The section and paragraph headings are
included only for the convenience of the parties and are not part of this
Sublease and shall not be used to interpret the meaning of provisions contained
herein or the intent of the parties hereto.

 

2.18   Representations And Warranties; Authority.

 

(a) Sublandlord and Subtenant each represent and warrant to the other that the
individual(s) executing and delivering this Sublease on its behalf is/are duly
authorized to do so and that this Sublease is binding on Subtenant and
Sublandlord in accordance with its terms.

 

(b) Sublandlord represents and warrants that (i) to Sublandlord’s actual
knowledge, Master Landlord is not in material default under the Master Lease,
nor has any event occurred which, after any applicable notice and/or the
expiration of any grace period, shall constitute a material default by Master
Landlord under the Master Lease; (ii) to Sublandlord’s actual knowledge,
Sublandlord is not in material default under the Master Lease, nor has any event
occurred which, after any applicable notice and/or the expiration of any grace
period, shall constitute a material default by Sublandlord under the Master
Lease; and (iii) the documents attached as Exhibit A hereto constitute the
entire lease agreement between Master Landlord and Subtenant regarding the
Premises.

 

(c) Except as expressly set forth in this Sublease, no representation or
warranty has been given by either party, its agents and representatives, with
respect to the subject matter of this Sublease, and neither party has relied
upon any representations or warranty not expressly set forth herein.

 

15



--------------------------------------------------------------------------------

2.19 Brokers. Sublandlord and Subtenant each represent and warrant to the other
that, in connection with the consummation of this Sublease, it has not dealt
with any broker other than the Fischer & Company and Cornish & Carey Commercial
representing the Sublandlord and Colliers International representing Subtenant.
Sublandlord and Subtenant each shall indemnify and hold harmless the other
against any loss, damage, claims or liabilities arising out of the inaccuracy of
its representation or the breach of its warranty set forth in the previous
sentence. Sublandlord shall pay a commission of 10% of the Base Rent due during
the Sublease Term to Fischer & Company pursuant to a separate written agreement
between Sublandlord and Fischer & Company.

 

2.20 Conditions to Effectiveness. For the benefit of both Sublandlord and
Subtenant, this Sublease is expressly conditioned upon the receipt of Master
Landlord’s written consent hereto. If Master Landlord has not consented in
writing within thirty (30) days of execution of this Sublease, then this
Sublease shall be null and void and of no further force and effect. This
Sublease is further conditioned upon satisfaction or Subtenant’s written waiver
of the following conditions precedent, each of which is for the sole benefit of
Subtenant: (a) Master Landlord’s execution of a non-disturbance agreement in a
form reasonably satisfactory to the Subtenant; (b) receipt of written consent
from Master Landlord, the Association under the CC&Rs (“Association”), or
committee delegated by the Association, and Sublandlord to the Initial Subtenant
Improvements (as defined in Section 2.22 below); and (c) the agreement by Master
Landlord, the Association or committee, and Sublandlord that the Initial
Subtenant Improvements may remain and need not be removed upon expiration of the
term or prior termination of the Sublease. If the conditions referred to in this
Section are not satisfied within thirty (30) days after the full execution and
delivery of this Sublease, then the party or parties benefiting from the
applicable condition shall have the right to terminate this Sublease by giving
written notice to the other within forty (40) days after the full execution and
delivery of this Sublease, in which event as of the date of giving of such
notice this Sublease shall be null and void and of no further force and effect.
If the Association has not been formed, the consents and agreements referred to
above required by the Association shall not be required if the Master Landlord
confirms in writing that no approvals by the Association are required for the
items referred to in clauses (a), (b), and (c) above.

 

2.21 No Offer. The submission of this Sublease or some or all of its provisions
for examination does not constitute an option or an offer to enter into this
Sublease, it being understood and agreed that neither Sublandlord or Subtenant
shall be legally bound hereunder unless and until this Sublease has been
executed and delivered by both Sublandlord and Subtenant, and then subject to
the conditions hereof, including Section 2.20.

 

2.22 Tenant Improvement Allowance. Sublandlord shall provide to Subtenant a
tenant improvement allowance of an amount not to exceed $20.00 per rentable
square foot of the Premises ($1,642,880.00) (“Allowance”) to be used for the
construction of leasehold improvements (“Initial Subtenant Improvements”) in
accordance with a mutually agreeable space plan. The plans and specifications
for the Initial Subtenant Improvements must be approved by Master Landlord and
Sublandlord prior to

 

16



--------------------------------------------------------------------------------

commencement of construction thereof. The plans and specifications for the
Initial Subtenant Improvements shall be delivered to Sublandlord and Master
Landlord by May 15, 2003. The construction of Initial Subtenant Improvements
shall be in compliance with this Sublease and the provisions of the Master Lease
incorporated by reference. The Allowance shall be paid by Sublandlord to
Subtenant or in its discretion, directly to the contractor or subcontractors
performing the Initial Subtenant Improvement work, in installments, the first at
completion of 50% of the Initial Subtenant Improvements as certified by
Subtenant’s architect and thereafter Sublandlord shall make payments as the
Initial Subtenant Improvement Work progresses, but no more than once monthly
upon receipt of an invoice and of Subtenant’s architect’s certificate indicating
that the work related to such invoice is complete. Sublandlord shall pay the
tenant improvement allowance to Subtenant or, in Sublandlord’s discretion,
directly to the contractor and subcontractor(s) performing the Tenant
Improvements. If, following completion of the Initial Subtenant Improvements in
accordance with the space plan, any portion of the Allowance remains, the
Subtenant may apply the excess, not to exceed 50% or $821,440.00 of the
allowance toward Rent due under this Sublease.

 

2.23 Quiet Enjoyment. Provided Subtenant performs the terms, conditions and
covenants of this Sublease, and subject to the terms and provisions hereof,
Subtenant shall have quiet and peaceful possession of the Demised Premises, for
the Sublease Term, without hindrance, claim or molestation by Sublandlord or any
other person lawfully claiming under Sublandlord except Master Landlord, its
successors and assigns.

 

2.24 Estoppel Certificates. Within fifteen (15) days after written request from
the other party, Sublandlord and Subtenant shall execute and deliver to the
requesting party, or its designee, a written statement certifying (a) that this
Sublease is unmodified and in full force and effect or is in full force and
effect as modified and stating the modifications; (b) the amount of Base Monthly
Rent and the date to which Base Monthly Rent and Additional Rent have been paid
in advance; (c) the amount of any security deposit with Sublandlord; (d) that to
its actual knowledge, neither party is not in default hereunder or, if either
party is claimed to be in default, stating the nature of any claimed default;
and (e) such other matters as may be reasonably requested. The requesting party
and, any purchaser, assignee or Mortgagee may rely upon any such statement.

 

2.25 Expansion. Subtenant acknowledges that Sublandlord desires to sublease the
building at 6375 San Ignacio Avenue, Santa Clara, California, (“6375 Building”)
to a single tenant. If Subtenant desires to sublease the 6375 Building, it shall
so inform Sublandlord, and if the 6375 Building is available for subleasing as
determined by Sublandlord in its sole discretion, then the parties shall attempt
to agree to mutually acceptable terms for Subtenant’s subleasing of the 6375
Building.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sublease to be signed by their
duly authorized representatives to be effective on the date first set out above.

 

Sublandlord:

 

NORTEL NETWORKS INC.

 

Subtenant:

 

AGILE SOFTWARE CORPORATION

By:

 

/s/    MARK GORMAN

--------------------------------------------------------------------------------

 

By:

 

/s/    CAROLYN V. AVER

--------------------------------------------------------------------------------

Printed Name: Mark Gorman

--------------------------------------------------------------------------------

 

Printed Name: Carolyn V. Aver

--------------------------------------------------------------------------------

Its:

 

Director of Real Estate

--------------------------------------------------------------------------------

 

Its:

 

Executive Vice President & CFO

--------------------------------------------------------------------------------

Date:

 

May 9, 2003

--------------------------------------------------------------------------------

 

Date:

 

May 2, 2003

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

List of Schedules and Exhibits

 

Exhibit A        —        Master Lease

 

Exhibit B        —        Form of Letter of Credit

 

19



--------------------------------------------------------------------------------

Master Landlord’s Consent

 

The undersigned Master Landlord under the Master Lease (as defined in the above
Sublease) hereby consents to such Sublease, on the terms and conditions stated
herein.

 

Master Landlord:

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

20